DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1, 8, and 15 are currently amended; claims 2-7, 9-14, and 16-20 are as previously presented. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-19 of copending Application No. 16/438,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-19 of copending Application No. 16/438,427 anticipate or render obvious each of claims 1-20 of the instant application as demonstrated in the table and discussion below.
Instant Application
US Application No. 16/438,427
1. (Currently Amended) A document server, comprising:
a memory storing one or more  instructions; and
a processor that when executing the one or more instructions is configured    to:



split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain, wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger;
detect a change to the document made by an authorized participant node of a plurality of participant nodes;
update a segment, of the plurality of segments, stored in the ledger based on the change to the document;

collect votes on the change to the document from the plurality of participant nodes; and
commit the updated segment to the blockchain based on the votes.
1. A system, comprising:
a processor of a document server;
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:
receive a document from a document owner node, the document contains restricted access segments;
split the document into a plurality of ledger entries to be stored on a blockchain;






update a ledger entry of the plurality of ledger entries based on a proposed change to the document made by an authorized participant node;


commit the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and




send a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  



3. The system of claim 1, wherein   the processor is further configured to;
determine, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments.  

4. The system of claim 1, wherein   the processor is further configured to;
receive a consensus method for reconciliation of changes to the document from the document owner node.  


5. The system of claim 1, wherein the processor is further configured to;
assign participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  

6. The system of claim 5, wherein the processor is further configured to;
record a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  


execute a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node.  


…
send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  



2. The system of claim 1, wherein the instructions further cause the processor to determine view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  


3. The system of claim 1, wherein the instructions further cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

4. The system of claim 3, wherein the instructions further cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  


5. The system of claim 4, wherein the instructions further cause the processor to generate a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.  








splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain, wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger;
detecting, by the document server, a change to the document made by an authorized participant node of a plurality of participant nodes;
updating, by the document server, a segment, of the plurality of segments, stored in the ledger based on the change to the document;
collecting, by the document server, votes on the change to the document from the plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  








sending a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  

10. The method of claim 8, further comprising: 
determining, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments.  

11. The method of claim 8, further comprising: 
receiving a consensus method for reconciliation of changes to the document from the document owner node. 

12. The method of claim 8, further comprising: 
assigning participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  


13. The method of claim 12, further comprising: 
recording a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  

14. The method of claim 8, further comprising: 
executing a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node.  





splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain, wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger;
detecting a change to the document made by an authorized participant node;
updating a segment of the plurality of segments stored on the ledger based on the change to the document;
collecting votes on the change to the document from a plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  







16. The non-transitory computer readable medium of claim 15, wherein the one or more  instructionsz further cause the processor to perform:

sending  a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  


determining, for the plurality of the participant nodes,  view access and edit access for each segment of the plurality of segments.  

18. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
receiving a consensus method for reconciliation of changes to the document from the document owner node.  


19. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
assigning participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  

20. The non-transitory computer readable medium of claim 19, wherein the one or more  instructions further cause the processor to perform:
recording a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  


receiving, by a document server, a document from a document owner node, the document contains restricted access segments;
splitting, by the document server, the document into a plurality of ledger entries to be stored on a blockchain;







updating, by the document server, a ledger entry of the plurality of the ledger entries based on a proposed change to the document made by an authorized participant node;


committing, by the document server, the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.







…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  


9. The method of claim 8, further comprising determining view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  


10. The method of claim 8, further comprising determining a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

11. The method of claim 10, further comprising assigning participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  



12. The method of claim 11, further comprising generating a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.  


13. The method of claim 8, further comprising executing a smart contract to restrict access to the segments of the document.  




receiving a document from a document owner node, the document contains restricted access segments;
splitting the document into a plurality of ledger entries to be stored on a blockchain;






updating a ledger entry of the plurality of the ledger entries based on a proposed change to the document made by an authorized participant node;




committing the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  


15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  



17. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

18. The non-transitory computer readable medium of claim 17, further comprising instructions, that when read by the processor, cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  


19. The non-transitory computer readable medium of claim 18, further comprising instructions, that when read by the processor, cause the processor to generate a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.


As to claims 1, 8, and 15, as demonstrated in the table above, US Application No. 16/438,427 discloses or renders obvious all the features of the claims of the instant application. US Application No. 16/438,427 does not disclose wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger.
However, this feature is non-functional descriptive material and does not carry patentable weight. This limitation merely describes data. The claim does not disclose using the data to perform any function, nor does it even require the claimed method to generate the data. The segment is merely named by some process which may or may not be part of the method (i.e. the splitting step does not necessarily include naming), is not used to perform any function of the method, and is not necessarily even stored anywhere as it is merely “named”. As such, the cited limitation merely recites non-functional descriptive material and need not be disclosed by application US Application No. 16/438,427, and thus the claims of the instant application are fully disclosed or rendered obvious over US Application No. 16/438,427. See MPEP §2111.05.
Regardless, Laupretre et al. (previously cited)(US 2018/0052813 A1), hereinafter Laupretre, discloses split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]), wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message indicating the segment, e.g. as the message ID, and an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node.).
(Laupretre, [0120]; [0122]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (previously presented)(US 2017/0220815 A1), hereinafter Ansari, in view of Laupretre et al. (previously cited)(US 2018/0052813 A1), hereinafter Laupretre.

As to claim 1, Ansari discloses a document server, comprising:
a memory storing one or more instructions (Figs. 1, 4; [0017]; [0069]; [0083]); and
a processor that when executing the one or more instructions is configured (Figs. 1, 4; [0017]; [0069]) to:
split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detect a change to the document made by an authorized participant node of a plurality of participant nodes ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
update a segment, of the plurality of segments, stored in the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collect votes on the change to the document from the plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
commit the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).
Ansari does not disclose wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger.
However, Laupretre discloses split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]), wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message indicating the segment, e.g. as the message ID, and an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node.).
(Ansari, Abstract) to reconstruct versions documents by following the segment identifiers and ordering information stored with them (Laupretre, [0120]; [0122]).
Furthermore, while the prior art discloses or renders obvious “wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledge”, this feature is non-functional descriptive material and does not carry patentable weight. This limitation merely describes data. The claim does not disclose using the data to perform any function, nor does it even require the claimed server to generate the data. The segment is merely named by some process or entity which may or may not be part of the claimed server (i.e. the splitting step does not necessarily include naming), is not used to perform any function of the method, and is not necessarily even stored anywhere as it is merely “named”. As such, the cited limitation merely recites non-functional descriptive material and need not be disclosed by the prior art to read on the claim. See MPEP §2111.05.


As to claim 8, Ansari discloses a method, comprising:
splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detecting, by the document server, a change to the document made by an authorized participant node of a plurality of participant nodes ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
updating, by the document server, a segment, of the plurality of segments, stored in the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting, by the document server, votes on the change to the document from the plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).
Ansari does not disclose wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger.
However, Laupretre discloses split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]), wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message indicating the segment, e.g. as the message ID, and an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ansari with the teachings of Laupretre by modifying Ansari such that the segments of the document of Ansari are stored with at least a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger as disclosed by Laupretre. The motivation for doing so would have been to better enable the various users sharing a document with edits in the system of Ansari (Ansari, Abstract) to reconstruct versions documents by following the segment identifiers and ordering information stored with them (Laupretre, [0120]; [0122]).


As to claim 15, Ansari discloses a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a server cause the processor to perform (Figs. 1, 4; [0017]; [0069]; [0083]):
splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detecting a change to the document made by an authorized participant node ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting votes on the change to the document from a plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).
Ansari does not disclose wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger.
However, Laupretre discloses split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]), wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message indicating the segment, e.g. as the message ID, and an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ansari with the teachings of Laupretre by modifying Ansari such that the segments of the document of Ansari are stored with at least a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger as disclosed by Laupretre. The motivation for doing so would have been to better enable the various users sharing a document with edits in the system of Ansari (Ansari, Abstract) to reconstruct versions documents by following the segment identifiers and ordering information stored with them (Laupretre, [0120]; [0122]).
Furthermore, while the prior art discloses or renders obvious “wherein each segment is named by a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledge”, this feature is non-functional descriptive material and does not carry patentable weight. This limitation merely describes data. The claim does not disclose using the data to perform any function, nor does it even require the claimed method to generate the data. The segment is merely named by some process which may or may not be part of the steps claimed (i.e. the splitting step does not necessarily include naming), is not used to perform any function of the method, and is not necessarily even stored anywhere as it is merely “named”. As such, the cited 

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses sending a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document ([0061]; [0064], A set of approvers is sent a notification of the edit.).

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses determine, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys.).

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses receive a consensus method for reconciliation of changes to the document from the document owner node ([0037], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. a consensus method requiring all approver nodes to agree on the final version and thus any changes made by editors.).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses assign participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document ([0037]; [0064]; [0065], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. vote unanimously on any document changes, and the system notifies the approvers when document changes are finalized.).
 
As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 5, 12, and 19 above. In addition, Ansari discloses record a ledger entry on the blockchain when a consensus on the change to the document is not reached by the assigned participant nodes ([0046]; [0050]; [0065]; [0066], If an approver votes to reject, i.e. a consensus on the document change is not reached, then a blockchain transaction is generated. Any number of changes can obviously occur such as when a document change is rejected and sent back to an editor, thus resulting in any number of recordings of consensus not being reached.).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Ansari discloses execute a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node ([0037], A submitter, i.e. document owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract. “ The approvers are thus restricting access to segments of the document to those approvers specified by the owner. The owner can also specify intended recipients restricted to access only after approval.).

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see pages 7-8, with respect to the double patenting rejections are not persuasive. Double patenting rejections cannot be held in abeyance, “only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated” (MPEP §804(I)(A)(1)). As such, Applicant must address the rejections. Accordingly, Applicant’s response does not comply with 37 CFR §1.111 (b) which requires “the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.” Applicant has not reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action with respect to double patenting, nor provided a proper reply the double patenting rejections.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James E Richardson/Primary Examiner, Art Unit 2167